Action to enforce an alleged partnership with a decedent and for an accounting. Interlocutory judgment that plaintiff was a partner of the decedent and referring the taking of an account to an official referee reversed on the law and the facts, with costs, and judgment directed dismissing the complaint, with costs. The finding that a partnership existed is contrary to the credible evidence in this record, part of which is in documentary form, and which evidence requires a finding that there was no partnership such as claimed by plaintiff. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur. Settle order on notice.